Case: 13-11962   Date Filed: 10/02/2013   Page: 1 of 2


                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-11962
                          Non-Argument Calendar
                        ________________________

                       District No. 1:12-cv-00500-TWT

RICKY J. SAMPSON,

                                                        Plaintiff-Appellee,

                                    versus

KASIM REED, in his official capacity as
Mayor of the City of Atlanta, et al.,

                                                        Defendants,
ROBERT C. GODWIN, individually,
REGINALD PETTIS, individually,

                                                       Defendants-Appellants.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (October 2, 2013)


Before WILSON, HILL, and ANDERSON, Circuit Judges.
              Case: 13-11962     Date Filed: 10/02/2013    Page: 2 of 2


PER CURIAM:

      Robert Godwin and Reginald Pettis appeal the denial of their motions for

summary judgment in this Section 1983 action against them by plaintiff, Ricky

Sampson. The district court, in a well-reasoned and thorough opinion, denied

summary judgment as to the officers’ affirmative defenses of qualified immunity

and official immunity. The district court also found that Sampson had presented

sufficient evidence to create a genuine issue of material fact as to his claims of

false imprisonment and abuse in being arrested. Finally, the district court held that

there was sufficient evidence to support Sampson’s battery claim against Officer

Pettis, but not against Officer Godwin, whom the undisputed evidence showed did

not touch Sampson. Sampson does not appeal the grant of summary judgment to

Officer Godwin on this claim.

      We have reviewed the record in this case and the district court’s thoughtful

opinion. Finding no reversible error, we shall affirm.

      AFFIRMED and REMANDED for further proceedings.




                                           2